                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

NHU NGUYEN,                                    :
         Plaintiff                             :           No. 1:18-cv-01313
                                               :
              v.                               :           (Judge Kane)
                                               :
ELWOOD STAFFING SERVICES,                      :
INC. d/b/a BERKS & BEYOND                      :
EMPLOYMENT SERVICES,                           :
et al.,                                        :
             Defendants                        :

                                            ORDER

       AND NOW, on this 9th day of September 2019, upon consideration of Defendant

Elwood Staffing Services, Inc. (“Defendant Elwood”)’s motion to dismiss Plaintiff’s complaint

(Doc. No. 9) and Plaintiff’s motion for leave to file an amended complaint (Doc. No. 17), and in

accordance with the accompanying Memorandum, IT IS ORDERED THAT:

   1. Plaintiff’s motion for leave to file an amended complaint (Doc. No. 17) is GRANTED;

   2. Defendant Elwood’s motion to dismiss Plaintiff’s complaint (Doc. No. 9) is DENIED AS
      MOOT; and

   3. Plaintiff’s proposed amended complaint (Doc. No. 17-2) is DEEMED FILED as of the
      date of this Order.


                                                    s/ Yvette Kane
                                                    Yvette Kane, District Judge
                                                    United States District Court
                                                    Middle District of Pennsylvania
